PICHAR 7u NAGE!
CLERK OF CouRT
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO 6021 JANIS PM 4: 49
EASTERN DIVISION 5 Re a
UDHERN O15 f OHIO

UNITED STATES OF AMERICA : COGS 0 IV. COLUMBUS
v. :  CRIMINALNO. 2, > CK. Ss

nt

bead, Wid fit rk

 

  

HYUN DONG JO, : INFORMATION
Defendant. : 18 U.S.C. § 1343

The United States of America, acting through its attorneys, charges that during the period

covered by this Information:

L. The Defense Logistics Agency contracts to obtain hazardous waste removal,
disposal, and related services for United States Army, Navy, Marine, and Air Force installations
located in the Republic of Korea (collectively “U.S. Forces Korea”). The Defense Logistics
Agency entered into contract SP4530-15D-0001, effective December 26, 2014, to obtain such
hazardous waste services for U.S. Forces Korea.

2. The Defense Finance and Accounting Service (“DFAS”) is the financial and
accounting organization for the United States Department of Defense located in Columbus, Ohio.
DFAS issued all payments under contract SP4530-15D-0001.

3. HYUN DONG JO (“defendant”) is a citizen of the Republic of Korea (“Korea”).
Defendant HYUN DONG JO executed contract SP4530-15D-0001 with the Defense Logistics
Agency, and was designated the Contract Manager.

4, Contract SP4530-15D-0001 required, in section 3.2, that: “Sampling and analysis

services ordered by the government must conform to United States Environmental Protection

 
Agency (USEPA) or equivalent Korean standards. All analyses must be performed by a
laboratory that can document its ability to meet [U.S. Environmental Protection Agency] or
equivalent Korean standards.” The Department of Defense ordered numerous laboratory
analytical reports under this contract provision during the life of contract SP4530-15D-0001.

5. Beginning on an exact date unknown, but at least by in or around February 2015,
and continuing through at least June 2018 (the “relevant period”), defendant HYUN DONG JO,
acting with intent to defraud, knowingly and intentionally devised, executed and participated in a
scheme to defraud the U.S. Department of Defense of money, by means of materially false and
fraudulent representations.

6. In furtherance of that scheme, and in response to the Department of Defense’s
requests for laboratory analytical testing, defendant HYUN DONG JO submitted hundreds of
forged laboratory analytical reports to the Department of Defense. These forged laboratory
analytical reports did not accurately reflect reports that had been issued by a laboratory. Indeed,
in many cases, the forged laboratory analytical reports submitted by defendant HYUN DONG
JO falsely represented that laboratory testing had been performed on samples taken from U.S.
Forces Korea installations when no such testing occurred. These false representations were
material to the Department of Defense.

7. In executing his scheme to defraud, defendant HYUN DONG JO used the wires,
and caused use of the wires. Defendant HYUN DONG JO submitted hundreds of the forged
laboratory analytical reports to the Department of Defense by wire transmission—specifically,
by email. Defendant HYUN DONG JO also submitted invoices seeking payment for the forged
laboratory analytical reports and related services by wire transmission—specifically, by email.

For example, on January 3, 2018, defendant HYUN DONG JO sent an email to the Defense
Logistics Agency attaching hundreds of forged laboratory analytical reports and an invoice
seeking payment for these laboratory analytical reports and related transportation service.

8. Defendant HYUN DONG JO’s submission of this and other invoices for
laboratory analytics and related services caused DFAS, located in the Southern District of Ohio,
to wire money in interstate and foreign commerce to a bank account located in Korea.

9. The acts described above occurred in the Southern District of Ohio and elsewhere

during the relevant period.

ALL IN VIOLATION OF TITLE 18, UNITED STATES CODE, SECTION 1343.
Dated: UST 0A ; 2024

Milby Ay. Ch. AG.

 

 

 

MAKAN DELRAHIM RICHARD A. POWERS
Assistant Attorney General Deputy Assistant Attorney General
Presses rows)

MARVIN N. PRICE JR.
Director of Criminal Enforcement

 

 

 

MEGAN S. LEWIS KATHERINE H. STELLA
Assistant Chief, Washington Criminal II MELANIE KREBS-PILOTTI
Section JULIA MALONEY
Antitrust Division Trial Attorneys
U.S. Department of Justice Antitrust Division
U.S. Department of Justice
450 5" StN.W.

Washington DC 20530
Tel: 202-705-8266
katherine.stella@usdoj.gov
DAVID DEVILLERS
U.S. Attorney, Southern District of Ohio

fli) hee

BRENDA SHOEMAKER
Assistant United States Attorney
United States Attorney’s Office
Southern District of Ohio
